Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 06, 2018

The Court of Appeals hereby passes the following order:

A19A0733. ANTAVIOUS PARKS v. THE STATE.

      A jury convicted Antavious Parks of armed robbery, and he was sentenced as
a recidivist to life imprisonment. We affirmed his conviction on appeal. Parks v. State,
257 Ga. App. 25 (570 SE2d 350) (2002). Since then, Parks has filed multiple pro se
motions, including a January 2018 “Motion to Vacate Void/Illegal Sentence,” in which
he argued that he was incorrectly sentenced as a recidivist. The trial court denied the
motion and Parks filed this appeal. We, however, lack jurisdiction.
      Parks previously has raised the same void-sentence claim. See Case No.
A17A1481 (dismissed June 29, 2017). As we explained in our previous dismissal
order, even assuming that Parks was improperly sentenced as a recidivist, as he alleges,
a trial court may sentence a defendant to life imprisonment for armed robbery
regardless of whether the defendant is deemed a recidivist. See OCGA § 16-8-41 (b)
(available sentences for armed robbery include “imprisonment for life”). Accordingly,
Parks’s sentence is not more severe than the law allows, and it is not void. See Brown
v. State, 295 Ga. App. 66, 67-68 (670 SE2d 867) (2008).
      Moreover, “[i]t is axiomatic that the same issue cannot be relitigated ad
infinitum.” Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000). In light of
Parks’s previous appeal, we are precluded from revisiting the issue. See Paradise v.
State, 321 Ga. App. 371, 373 (740 SE2d 238) (2013) (“Although a void sentence may
be challenged at any time, this important legal principle is, nevertheless, subject to the
equally well established principles of res judicata and the law-of-the-case rule once the
issue has been raised and ruled upon.”) (citation and punctuation omitted); Ross v.
State, 310 Ga. App. 326, 328 (713 SE2d 438) (2011) (while a void sentence is a nullity
and may be vacated at any time, it is still subject to res judicata and law-of-the-case
rule; defendant is “not entitled to multiple bites at the apple”).
   For the reasons stated above, Parks’s appeal is hereby DISMISSED.




                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           12/06/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.